Citation Nr: 1138138	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a left medial thigh soft tissue injury.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1995 to July 1995, from September 2002 to February 2003, and from March 2005 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April and December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's service connection claims for a lower back disorder and residuals of a left thigh soft tissue injury are adjudicated.

Turning first to the Veteran's claim seeking service connection for the residuals of an in-service left thigh soft tissue injury, the Veteran contends that he has a residual impairment of his left leg resulting from an in-service injury and that he experiences related skin and muscle pain, as well as muscle fatigue.   However, while the Veteran's service treatment records document an in-service left leg injury, the scope of his residual disability in unclear from the record.

The Veteran's service treatment records reflect that in December 2005 while stationed in Iraq, the Veteran was serving as a gunner in a High Mobility Multipurpose Wheeled Vehicle ("humvee") and was ordered to fire a test round on his machine gun.  However, during the test round, the weapon exploded, and the Veteran sustained a fragment wound of his left leg.  December 2005 service treatment records reflect that he was assessed with a left thigh contusion/tissue injury.  January 2006 service treatment records reflect the Veteran's follow-up care, indicating he had a residual scar and that the wound was treated conservatively, without surgical intervention.  The Veteran reported this injury when completing his post-deployment health questionnaire in April 2006.

However, prior to the Veteran's treatment for this in-service left thigh injury resulting from a weapon malfunction in December 2005, the Veteran sought treatment in August 2005 for a painful "old" scar site (approximately three years old) on his lateral left thigh caused by a gunshot wound.  The Veteran reported that the bullet was not removed after the shooting and that the bullet had become closer to the surface of the lateral portion of his left leg.  He reported experiencing pain with prolonged sitting and when his equipment rubs against his left leg.  

Additionally, a September 1994 reservist enlistment examination notes that the Veteran had a white scar on the lateral aspect of his left leg.

The post-service treatment of record includes a January 2007 VA treatment record which reflects that the Veteran reported experiencing left knee pain when running, which he related to a gunshot wound to his left knee that he reportedly incurred in December 2005 while serving in Iraq.  On physical examination, the Veteran was noted to have hyperpigmentation of his left knee.

The Veteran's was afforded a VA general medical examination in February 2007 to assess the residual impairment from his documented in-service left thigh injury resulting from his weapon malfunction.  During the physical examination, the Veteran reported that he experiences pain and swelling in the area of his left leg contusion and that prolonged running or walking elicits pain in this area.  The examiner found no evidence of a functional left leg impairment, but did find that the Veteran had a left knee scar and an area of hyperpigmentation on the medial aspect of his left thigh.  The examiner diagnosed the Veteran with status-post left medial thigh soft tissue injury, but failed to specify what this residual impairment entailed.  No medical opinion was rendered in conjunction with the examination.

The Board notes that the Veteran does not now contend that he incurred a gunshot wound in service; rather he is seeking service connection for the residuals of his in-service weapon malfunction in which he sustained a shrapnel wound of his left thigh, resulting in a hematoma/contusion.  However, the record is unclear as to the parameters of the residuals of this documented in-service injury, as his service treatment records reflect his report of a pre-service left leg gunshot wound and a left leg scar.  Accordingly, the Board finds that the Veteran should be provided with a new VA examination to determine the residuals of this in-service injury.

With regard to the Veteran's claim seeking service connection for a lower back disorder, the Veteran's service treatment records reflect that he reported experiencing lower back pain in April 2005, February 2006, and March 2006, and in an undated service treatment record that was apparently created during this period of service, the Veteran was assessed with lumbago.  During his post-deployment health questionnaire completed in April 2006, the Veteran reported experiencing back pain both during his deployment and at the time he completed the questionnaire.  

The Veteran underwent his February 2007 VA general medical examination prior to filing his lower back disorder service connection claim, and as such, the examination does not specifically include an assessment of the Veteran's claimed lower back disorder, although it does include lumbar spine range of motion findings.  Subsequent VA treatment records reflect the Veteran's continued reports of experiencing lower back pain. 

The Board notes that a current diagnosis of a back disorder is not a prerequisite to trigger VA's duty to provide a veteran with an examination.  Rather, an examination is warranted if, inter alia, evidence indicates that a disability, or the persistent or recurrent symptoms of a disability, may be associated with the Veteran's service or service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the Veteran's reported onset of back pain in service, the first documented treatment for lower back pain in service, and subsequent post-service treatment records reflecting the Veteran's report of experiencing on-going lower back pain, the Board finds that the Veteran should be afforded a VA examination to determine whether he has a current lower back disorder that is related to service.

Additionally, the Veteran's outstanding VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment record from November 2008 to the present.

2.   Upon completion of the above,  the Veteran should be scheduled for a VA examination to determine the nature and scope of his residual impairment resulting from his documented in-service left thigh soft tissue contusion that resulted from a weapon malfunction and occurred in December 2005.

The examiner should be provided with a copy of this Remand and the Veteran's claims file to review in conjunction with the examination, including: (1) the 1994 reservist medical examination report noting the presence of a left leg scar; (2) the August 2005 service treatment records reflecting an assessment of the Veteran's reported pre-service gunshot wound of the left thigh; (3) the December 2005 and January 2006 service treatment records reflecting the Veteran's treatment for a left thigh contusion resulting from a weapon malfunction; (4) and the 2007 VA examination findings regarding the Veteran's left leg impairments.  

After reviewing this evidence, the examiner is asked to specify whether the Veteran's has any residual impairment resulting from his December 2005 in-service left thigh contusion, including a residual scar, sensory impairment, motor impairment, or orthopedic impairment.  The examiner should also delineate which of the Veteran's left leg impairments are attributable to non-service related injuries, including the Veteran's reported pre-service left leg gunshot wound.

3.  The Veteran should be scheduled for an appropriate VA examination to determine whether he has a currently-diagnosed lower back disorder that is related to service.  

The examiner should be provided with the Veteran's claims file to review in conjunction with the examination.  The examiner should conduct a physical examination of the Veteran and obtain any relevant diagnostic studies to determine whether the Veteran has a currently-diagnosed lower back disorder.  (The examiner is advised that the Board considers "lumbago" and "arthralgia" to be pseudonyms for pain, and as such they are not considered to be diagnosed disorders.)  

If the examiner diagnoses the Veteran with a current lower back disorder, the examiner should opine whether it is at least as likely as not (50% probability or greater) that any currently-diagnosed lower back disorder is related to service.  The examiner should also consider the Veteran's lay statement of continuity of symptoms when making this determination.

Any opinion expressed should be supported by a rationale.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so is requested.

4.  Then, re-adjudicate the Veteran's claims.  If the benefit sought with regard to either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


